DETAILED ACTION
Status of the claims:  Claims 94-113 are currently pending.
Priority:  This application is a CON of 17/143,821 01/07/2021
17/143,821 is a CON of 15/049,946 02/22/2016 PAT 10888547
15/049,946 is a CON of 14/994,489 01/13/2016 ABN
14/994,489 is a CON of 13/511,768 01/24/2013
13/511,768 is a 371 of PCT/US2010/057952 11/24/2010
PCT/US2010/057952 has PRO 61/264,748 11/27/2009.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 94-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10888547. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims methods of treating a patient with Gaucher disease according to CYP2D6 metabolizer status (claim 1: “A method of treating a human patient with Gaucher disease … assessing said patient … through CYP2D6 genotyping, as being a poor, intermediate, or extensive CYP2D6 P450 metabolizer”) which anticipates the instant claims.  Furthermore, one of ordinary skill in the art would have considered metabolizer status in optimizing dosing as claimed and taught by the patent such that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Similarly, the patent discloses X-ray powder diffraction data in identifying the product used in the claimed invention such that one of ordinary skill in the art would have considered the same crystalline form and arrive at the claimed invention.  
Claims 94-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10888544 in view of Liu et al. (US2013/0137743). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims methods of treating a patient with Gaucher disease according to CYP2D6 metabolizer status  which would anticipate or render obvious the instant claims because one of ordinary skill in the art would have considered the CYP2D6 metabolizer status in adjusting the effective amount as disclosed by the patent in support of the claims – i.e. Example 1.  Furthermore, one of ordinary skill in the art would have considered metabolizer status in optimizing dosing as claimed and taught by the patent such that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  In addition, Liu discloses the treatment of Gaucher disease by P450 metabolizer status (i.e. claim 67) and X-ray powder diffraction data (i.e. claims 10, 13, 14) in the claimed invention such that one of ordinary skill in the art would have considered the same crystalline form and arrive at the claimed invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 94-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  
Independent claim 94 refers to a patient “who has been assessed as being a poor CYP2D6 P450 metabolizer as determined by CYP2D6 genotyping” which one of skill in the art would find confusing and ambiguous as to whether the scope of the claim steps requires performing “CYP2D6 genotyping” to be infringing of such a claim.  In addition, one of skill in the art would not know what limits are referred to with “a poor CYP2D6 P450 metabolizer”.  Given such language, one of skill in the art would not know unambiguously the metes and of the claims.  Although the specification describes “A ‘poor P450 metabolizer’ carries two mutant alleles, which result in complete loss of enzyme activity” ([0079]), such a description differs from the claim language by the absence of CYP2D6 leaving one of skill in the art without a clear description of whether this is what the claim is referring to.  Similarly, independent claims 102 (intermediate), and 108 (extensive) possess the same confusing and ambiguous language.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94-113 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims use the language of one of “a poor CYP2D6 P450 metabolizer”, “an intermediate CYP2D6 P450 metabolizer”, and “an extensive CYP2D6 P450 metabolizer”, however, such language does not appear in the instant specification or in the priority documents.  In addition, one skilled in the art would not know how to evaluate such a condition without specific guidance regarding the ranges or indications for such populations.
The examiner could not locate support for such a new limitation, nor does there appear to be a written description of the limitation in the application as filed.  See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").   There is no literal support for the added limitation and one of skill in the art would not recognize that Applicant possessed the claim scope.  


Conclusion
The claims are not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639